Metcalf, J.
We are all of opinion that the affidavit on the writ which was put into the defendant’s hands for service would not have justified him in arresting Goulding. The writ was against two defendants, Goulding and Gregory; but the affidavit refers only to “ the within named defendant,” and to “ the defendant.” On its face it was applicable to a single defendant ; and if it would have authorized the officer to arrest Goulding only, it would as well have authorized him to arrest Gregory only. The writ commanded him to attach the property of both defendants, and for want thereof to take their bodies, if found in his precinct; but before he could legally take the body of either, the law required that the plaintiff in the writ, or some one in his behalf, should make affidavit to his belief of certain facts. St. 1857, c. 141, § 17, reenacted by the Gen. Sts. c. 124, § 1. The affidavit in this case was not so made as to warrant the arrest of either; because it did not designate either; and its meaning could not be expounded by the plaintiff’s direction to arrest Goulding, nor by the description of Gregory, in the writ, as “ now of Houston, in the State of Texas.” Gregory, though thus described, might perhaps have been found in the officer’s precinct.
The exception to the ruling at the trial, that the affidavit was sufficient to authorize the arrest of Goulding, must be sustained. This disposes of the first and third counts in the declaration, and renders the other exceptions immaterial.

New trial granted.